Citation Nr: 1826080	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and B.D. 


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1954 in the United States Marine Corps, earning the Korean, United Nations, National Defense and Good Conduct Medals.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, issued in April 2015.  

In June 2017, the Veteran and another witness testified to the Board.  A transcript is of record.  

In November 2017, the Board reopened and remanded the claim to provide to the Veteran a new VA examination to determine the nature and etiology of his lower back disability.  In December 2017, VA afforded the Veteran a new VA examination, and the examiner provided the requested information and supported his opinions with a rationale.  In March 2018, the RO readjudicated the claim in a supplemental statement of the case (SSOC), and has substantially complied with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2018, the Veteran's accredited representative filed a brief.  
   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's current lumbar spine disability did not manifest in service or within the first post-service year, nor is such disability otherwise related to service; and, such disability was not caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service, and service connection for such disability may not be presumed.  38 U.S.C. §§ 1131, 5107 (2012);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1131;  38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a);  therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1131, 1112, 1113 (2012);  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

III.  Analysis

First, the Board acknowledges that the Veteran is competent to report his symptoms and observations, and the Board finds these reports credible, including of his current lower back disability and images that show it, as noted by the December 2017 VA examination that also describes the Veteran's current lower back disability diagnosed as lumbar spondylolisthesis with degenerative changes, more commonly known as arthritis.  Thus, the first element of service connection is met.  

Second, the Board notes that if a veteran engaged in combat against the enemy during his service, his lay testimony of injuries sustained in service are sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C. § 1154(b).  Here the Veteran has described, both in writing and by testifying to the Board, sustaining a back injury while engaged in combat during the Korean Conflict in 1951 when he jumped in a foxhole to avoid being shot, as also the Veteran's service treatment records (STRs) show him complaining of his back in March 1951.  As a combat Veteran, his statement is credible to establish the second element of service connection of an event or injury in service consistent with his the circumstances of his service, even if his service treatment records did not show a report of the injury or incident.  See, e.g., January 2015 letter from Veteran and April 2018 accredited representative's brief.  The Veteran's STRs also note a back injury sustained in 1953.  Thus, the Board finds the Veteran sustained a back injury in service to meet the second element of service connection.  

Third, the Board finds that determining the nature, onset, and etiology of the Veteran's current lower back disability are essentially medical questions, and as such are beyond its competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include orthopedics.  Thus, his determination that his current lower back disability is related to service is not competent medical nexus evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007);  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinion that his lower back disability is related to his service or reports of 1951 or 1953 back injuries that his STRs note, or to which he has stated happened in 1951, have no probative value because a medical etiological opinion is necessary to show any such nexus.  

Specifically, the Veteran contends that an in-service back injury in service, either in 1951 during combat, or in a 1953 back injury, could have resulted in his current lower back disability.  However, the same STRs at the Veteran's separation examination noted that he had no back problems, including that his spine was normal.  In September 1953, the Veteran's STRs show "pain in back for 5 days,"  but the remaining service treatment records are negative for back symptoms of a chronic back disability resulting.  Significantly, the Veteran has not reported, and the evidence of record does not indicate, that the Veteran's current lower back symptoms began in service (or within the first post-service year) and continued since service.  Indeed, the post-service record is silent for lower back complaints until decades after service, as the examiners below noted.  
 
The December 2017 VA examination after the Board remanded previously to obtain it is highly probative to showing that the Veteran's current lumbar spine arthritis did not manifest in service or within the first post-service year, and that the Veteran's current lower back disability is not otherwise related to service.  The December 2017 examiner opined that the Veteran's lower back disability is not at least as not due to a back injury in service.  The December 2017 VA examiner's opinion was rendered by a competent examiner who has the requisite education and expertise to render an opinion as to etiology of the lower back disability, who reviewed the claims file, and supported his opinion with a rationale, including  the Veteran's service and post-service history and lay statements.  Thus, the Board finds the December 2017 examiner's opinion credible and highly probative to show no nexus between the current lower back disability and the Veteran's service.  In particular, the December 2017 examiner found the Veteran did not play football for Stanford University after service, one of the Board's reasons for remanding previously for a new VA examination, but instead reported that he played recreationally with a fraternity and briefly worked in construction.  

After reviewing the Veteran's claims file, the December 2017 examiner further noted no records of any back condition from 1953 to 2013, even though a friend of the Veteran at the December 2017 examination reported to the examiner that the Veteran had complained of back pain for thirty-five years-still leaving a twenty-five year gap since service without back complaints, reports, or records on file.  Similarly, the Board notes the Veteran testified in June 2017 that his lower back disability has impacted him about half of his life; maybe 25 or 30 years, and it comes back whenever he does something that makes it return.  Thus, the December 2017 examination does not show, and the Board has not found otherwise in the record, evidence of chronicity or continuity of symptomatology to substantiate the Veteran's lower back disability claim since his 1954 separation examination found expressly that his spine was normal at discharge.   

In February 2016, the Veteran underwent a private examination for his lower back disability in Vancouver, Washington, which noted his current diagnosis as degenerative arthritis of the spine and functional loss, noting his use of a walker.  The examiner indicated he reviewed the Veteran's VA claims file, to opine that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury because first complaints of the back pain after service did not manifest until 2013, over half a century after separation.  The Board finds the examiner competent due to education and training, and credible due to experience;  and therefore lends this opinion probative weight to the Veteran's current lower back disability symptoms, though less than the December 2017 VA examination as to etiology, because it did not discuss the Veteran's reported and noted back injuries in service in 1951 and 1953.  Thus the Board lends the February 2016 etiological opinion no weight because of a failure to discuss those noted incidents.      
   
In January 2013, VA provided the Veteran a VA examination of his lower back disability, whose etiological conclusion it later found inadequate in June 2017.  Although the Board remanded for another examination, it still finds the January 2013 examiner's reports competent and credible of the Veteran's pain on movement and notes of less movement than normal of his current lower back disability.  Moreover, the January 2013 examiner observed the 1953 back injury in service, and post-service work running a construction company until 1988, but not performing physical labor.  The Veteran also testified he worked in the mortgage business extendedly.  The January 2013 examiner also reported the Veteran suffered a stroke in 1998 from which he recovered fully, reported no trauma falls, and had back surgery upon the lumbar spine about 1988.  More probative of the Veteran's symptomatology as of 2013, the Board finds the Veteran reported to the January 2013 examiner that his back pain had increased in the decade prior to 2013 to the point of daily pain, and that he walks with a cane.  However, the Board assigns no probative weight to the January 2013 etiological opinion for the aforementioned reasons.    
      
Lastly, at the June 2017 Board hearing, B.D. testified that the Veteran had told him that his back started to hurt him after his discharge from the Marine Corps, and that he visited a doctor in Palo Alto, California shortly after discharge.  However, although the Board acknowledges the efforts of the Veteran and B.D. to find records of the visit, the Board finds no reports of this visit or of this doctor in the claims file and therefore cannot lend the lay statement probative value to outweigh the medical etiological opinions of record.  Also, B.D. testified that in the forty years he has known the Veteran, he has not known him to have back pain on a regular, ongoing basis, but has observed intermittent episodes when he starts to bend over, causing him to be barely able to walk.    

On reviewing all the available evidence of record, the preponderance of the evidence is against a finding that the Veteran's current lower back disability manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.  For these reasons, a relationship between the Veteran's current lower back disability and service is not shown.  Consequently, the Veteran's lower back disability is not entitled to the presumption of service connection on the basis of chronicity.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Service connection is not warranted on a direct basis for the same.  
38 C.F.R. § 3.303;  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The benefit of the doubt provision does not apply, and the claim must be denied, because the preponderance of the evidence is against the Veteran's claim on appeal.  See 38 U.S.C. § 5107.
ORDER

Entitlement to service connection for a lower back disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


